Citation Nr: 1021430	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-38 844a	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from 
September 1944 to November 1945 and Regular Philippine Army 
service from November 1945 to June 1946.  He died in 
January 2005.  The appellant is his surviving spouse.  

When the case was remanded by the Board of Veterans' Appeals 
(Board) in February 2008 for the purpose of having a 
physician review the record and opine as to whether the 
Veteran's service-connected disabilities contributed 
substantially and materially to the cause of his death, the 
RO was asked to undertake consideration of the claim for 
accrued benefits as required by case law.  The case was 
returned to the RO for compliance with the remand order set 
forth by the Board in February 2008.  It was again remanded, 
in pertinent part, in September 2008 for consideration of the 
claim for accrued benefits as required by case law.  This was 
accomplished and the case has been returned to the Board for 
appellate review.  

Please note the appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900 (c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

No claim for VA benefits was pending at the time of the 
Veteran's death in 2005.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate; (2) inform the claimant of 
the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  As to the 
instant claim, by letter dated May 2009, the appellant was 
informed what the evidence had to show to establish 
entitlement to accrued benefits.  She was specifically told 
that to support her claim, the evidence had to show the 
benefits were due the claimant based on existing ratings, or 
decisions, or evidence in VA's possession at the time of his 
death; but, the benefits were not paid before his death and 
that she was the surviving spouse, a child of the Veteran, or 
dependent parent of the deceased Veteran, or that she had 
paid the expenses of the deceased claimant's last sickness 
and burial.  This notice fulfills the provisions of 
38 U.S.C.A. § 5103(a).  

With respect to the claim for accrued benefits, the 
disposition is based on the law, and not the facts.  Thus, 
there is no duty to assist as there is no evidence that could 
assist the appellant and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In view of the foregoing, the Board finds that VA fulfilled 
its duties to notify and assist the appellant in the claim 
adjudicated on the merits of cessation.  Adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Factual Background, Law and Regulations, and Analysis

Upon the death of a Veteran, certain persons shall be paid a 
periodic monetary benefits to which the Veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file or the date of death, and 
due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  There is no basis for an accrued benefits 
claim, unless the Veteran from whom the accrued benefits 
claim derives had a claim for VA benefits pending at the time 
of his death.  See Jones v. West, 136 F. 3d 1296, 1300 (Fed. 
Cir. 1998).  

After review of the record, the Board finds that there was no 
pending claim at the time of the Veteran's death.  Thus, the 
Board finds that the appellant is not entitled to accrued 
benefits.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to accrued benefits is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


